Order, Supreme Court, Bronx County (Stanley Green, J.), entered *379July 14, 1999, which denied plaintiffs’ motion to strike the municipal defendant’s answer and granted that defendant’s cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the cross motion denied, and the motion granted unless said defendant complies with plaintiffs’ discovery demand within 30 days of service of a copy of this order with notice of entry.
There was no justification for granting summary judgment to the municipal defendant before it had complied with plaintiffs’ discovery demands. Those demands were reasonable and met with no objection. The motion to strike was made fully a year after the City had initially agreed to produce its records. Those records might or might not reveal a hazard at the location of the accident, which could raise a question as to the necessity of a more appropriate safety design. In light of the incomplete state of the record, summary judgment was premature (Johnson v Fuller Co., 235 AD2d 348). Concur— Rosenberger, J. P., Tom, Wallach, Rubin and Saxe, JJ.